Title: From George Washington to Comte d’Ennery, 7 October 1776
From: Washington, George
To: Ennery, Victor-Thérèse Charpentier, comte d’



Sir
Head Quarters Harlem Heights 10 Miles from New York 7th Octobr 1776

I yesterday had the honor of receiving your Letter of the 4th Augt and I take the earliest Opportunity of testifying the pleasure I have in complying with your request, by immediately ordering the Release of Monsr Dechambault. He shall be accommodated with a Passage in the first Vessel that sails from

Philadelphia to the French Colonies in the West Indies. Had it not been for your Interposition Monr Dechambault must have remained a prisoner till released by a Cartel, but I could not hesitate to comply with a Request made by a Nobleman who by his public Countenance of our Cause has rendered such essential Services to the thirteen united independent States of America, whose Armies I have the honor to command. I have the honor to be Sir with the highest Esteem yr most obt Sert.
